Case 7:17-cv-00271-NKM-JCH Document 143 Filed 08/12/20 Page 1 of 1 Pageid#: 1115




                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

  XAVIA T. GOODWYN,                          )        Civil Action No. 7:17CV00271
       Plaintiff,                            )
                                             )
  v.                                         )        ORDER AND FINAL JUDGMENT
                                             )
                                             )
  ROOP, et al.,                              )        By: Norman K. Moon
      Defendants.                            )        Senior United States District Judge

        For the reasons set forth in the accompanying Memorandum Opinion, Findings of Fact,

  and Conclusions of Law, it is hereby ORDERED as follows:

        1. Plaintiff’s objections (Dkt. No. 141) to the magistrate judge’s Report and

            Recommendation (Dkt. No. 140) are OVERRULED, and the Report and

            Recommendation is ADOPTED in its entirety, including all of its recommended

            Factual Findings and Legal Conclusions;

        2. Judgment is hereby ENTERED in favor of defendants as to all remaining claims; and

        3. This matter is STRUCK from the active docket of the court.


        ENTER: This _____
                    12th  day of August 2020.
